IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-57,157-07


WILLIAM FREDRICK COLEMAN, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS . F-0273279-MR & F-0273278-MR IN THE 265TH 
JUDICIAL DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed two applications for a writ of habeas corpus
in the 265th  Judicial District Court of Dallas County, that more than 35 days have elapsed, and that
these applications have not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Dallas County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting copies of timely filed orders designating issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
claims asserted in the applications filed by Relator are not cognizable under Tex. Code Crim. Proc.
art. 11.07, § 3; or stating that Relator has not filed applications for a writ of habeas corpus in Dallas
County. This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response. Such response shall be submitted within 30 days
of the date of this order.


Filed:  December 19, 2007
Do not publish